Case 1:20-cv-23278-MGC Document 72 Entered on FLSD Docket 05/06/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA,

               Plaintiff,

        v.                                                       1:20-cv-23278-MGC

  REAL PROPERTY LOCATED AT 7505 AND 7171
  FOREST LANE, DALLAS, TEXAS 75230 et al.,

              Defendant.
  ________________________________________________/

  UNITED STATES OF AMERICA,

               Plaintiff,

        v.                                                       1:20-cv-23279-MGC

  ALL RIGHT TO AND INTEREST IN PNC CORPORATE
  PLAZA HOLDINGS LLC HELD, CONTROLLED, OR
  ACQUIRED, DIRECTLY OR INDIRECTLY, BY OPTIMA
  CBD INVESTMENTS LLC AND/OR CBD 500 LLC, et al.,

              Defendant.
  ________________________________________________/

  UNITED STATES OF AMERICA,

               Plaintiff,

        v.                                                       1:20-cv-25313-MGC

  REAL PROPERTY LOCATED AT 55 PUBLIC SQUARE,
  CLEVELAND, OHIO, et al.

              Defendant.
  ________________________________________________/

                 NOTICE OF FILING OF DEMONSTRATIVE EXHIBIT
        The Court set a hearing on three sets of motions for May 10, 2021:
     1. The government’s motion to stay all three civil forfeiture actions (20-23278 ECF 46);




                                              1
Case 1:20-cv-23278-MGC Document 72 Entered on FLSD Docket 05/06/2021 Page 2 of 4




      2. Claimants’ 1 four separate motions to compel arbitration of two actions, the
          CompuCom action (20-23278 ECF 36, 37) and the 55 Public Square action (20-25313
          ECF 26, 27); and
      3. Claimants’ motions to vacate two separate restraining orders, related to the
          CompuCom action (20-23278 ECF 15) and the PNC Plaza action (20-23279 ECF 22).
          Given the number of motions, the various relief requested, the voluminous and
  overlapping briefing, and the complexity of the issues, the United States respectfully provides
  this brief summary and accompanying demonstrative to aid the Court’s consideration.
      1. The Court should stay these actions pursuant to 18 U.S.C. § 981(g).
          The threshold question is whether the Court should be addressing any of this material
  now. The simplest path forward, and one amply supported by statutory and decisional
  authority, is to stay these actions pursuant to Section 981(g)(1). A stay under Section 981(g)
  is unlike a stay requested under the Court’s inherent authority; the statute is specifically
  designed to pause civil forfeiture proceedings when the government makes a showing that the
  proceedings will adversely affect an ongoing criminal investigation—the court “shall stay”
  such a case. 18 U.S.C. § 981(g)(1). If the Court does so, it need not consider any of the other
  pending motions, though it may consider the motions regarding the restraining orders. A stay
  is not contrary to what Claimants themselves are requesting—in the CompuCom (23278) and
  55 Public Square (25313) actions, Claimants have requested a stay pending arbitration as an
  alternative form of relief.
      2. Rule G prohibits consideration of the motions to compel and dismiss at this time.
          If these actions are not stayed, the first step—mandated explicitly by Supplemental
  Rule G(6)—is determining the standing of any claimants that have filed motions to dismiss.
  To that end, the United States has complied with Supplemental Rule G(6) and served special
  interrogatories on Claimants in each of these actions. The second step is for the putative
  Claimants to respond, and, if appropriate, for the United States to move to strike claims as
  appropriate based on their responses (or lack thereof). During that process, Rule G prohibits
  any decision on motions to dismiss (which in this case includes the motions to compel

          1
            The term “Claimants” here encompasses the putative claimants in these actions, including the
  “Individual Claimants,” Mordechai Korf and Uriel Laber, as well as the “Optima Claimants,” which include
  Optima Ventures LLC, Optima CBD Investments LLC, Optima 7171 LLC, CBD 500 LLC, and Optima 55
  Public Square LLC.


                                                     2
Case 1:20-cv-23278-MGC Document 72 Entered on FLSD Docket 05/06/2021 Page 3 of 4




  arbitration). See Rule G(6)(c) (“The government need not respond to a claimant's motion to
  dismiss the action under Rule G(8)(b) until 21 days after the claimant has answered the[]
  [special] interrogatories.”); Rule G(8)(c)(ii)(A) (motions to strike “must be decided before any
  motion by the claimant to dismiss the action”).
     3. If, nevertheless, the Court reaches the motions to compel, it should deny them.
         Only after that process is completed does Rule G allow consideration of motions to
  dismiss. If the Court considers the motions to compel arbitration now—which would be
  contrary to the clear terms of Rule G and the stay provision of Section 981—it should deny
  them. There is no basis to compel arbitration: the civil enforcement actions are not committed
  by the Treaty to arbitration, and an arbitral panel is not empowered, and is completely
  unequipped, to decide the disposition of the defendants in rem. To the extent Claimants have
  valid claims under the Treaty, they are entirely separate from the claims and relief sought in
  these actions.
     4. The Court should uphold the restraining orders.
         The Court need not consider the motions to vacate the restraining orders if it stays the
  actions, but to the extend it does, it should uphold them. The restraints are a proper exercise
  of the Court’s authority under 18 U.S.C. § 983(j), because they prevent Claimants from
  dissipating the defendant assets—something Claimants have vowed to do if they are released.
  Section 983(j) expressly permits these restraints, and they are congruous with 18 U.S.C.
  § 985’s limitations on the seizure of real property. Neither restraint was a seizure, and to the
  extent PNC Plaza (23279) was ever related to real property, that property has been sold, and
  so Section 985 no longer applies. Moreover, the CompuCom campus is under contract for
  sale, which will soon alleviate any concerns related to Section 985. Claimants are not entitled
  to use funds subject to forfeiture to pay their legal bills or anything else.


                                        Respectfully submitted,

  Dated: May 6, 2021                    DEBORAH CONNOR, CHIEF
                                        MONEY LAUNDERING & ASSET
                                          RECOVERY SECTION

                                By:     /s/ Shai D. Bronshtein
                                        Shai D. Bronshtein (ID No. A5502665)
                                        Rachel E. Goldstein


                                                   3
Case 1:20-cv-23278-MGC Document 72 Entered on FLSD Docket 05/06/2021 Page 4 of 4




                               Trial Attorneys
                               Criminal Division
                               United States Department of Justice
                               1400 New York Avenue NW
                               Washington, DC 20005
                               Telephone: (202) 616-5950
                               Shai.Bronshtein@usdoj.gov


                               JUAN ANTONIO GONZALEZ
                               ACTING UNITED STATES ATTORNEY

                               /s/ Adrienne E. Rosen
                               Adrienne E. Rosen (ID No. A5502297)
                               Marx P. Calderón (ID No. A5502700)
                               Assistant United States Attorney
                               US Attorney’s Office
                               99 Northeast Fourth Street, 7th Floor
                               Miami, Florida 33132
                               Telephone: (305) 961-9338
                               Adrienne.Rosen@usdoj.gov

                               Attorneys for Plaintiff United States of America




                                          4
